has called or obtained some benefit from a psychological or psychiatric
                  expert, (2) whether the evidence of the crime "is supported by little or no
                  corroboration beyond the testimony of the victim," and (3) whether a
                  reasonable basis exists to believe that the mental or emotional state of the
                  victim may have affected his or her veracity.      Koerschner, 116 Nev. at
                  1116-17, 13 P.3d at 455. Here, the State did not benefit from a
                  psychological expert on the victim's mental state. While the State did
                  present expert testimony, that testimony addressed the techniques
                  employed in an interview conducted by the defense investigator. Further,
                  Lara was convicted, not solely on the testimony of the victim, but also on
                  his own admissions. Lastly, Lara did not demonstrate a reasonable basis
                  to believe that the victim had any underlying condition that could have
                  affected her veracity and thus necessitate such testimony. While Lara
                  pointed to factors such as a contentious relationship between him and the
                  victim's mother, inconsistent reports of abuse, and trouble in the victim's
                  home, these issues did not demonstrate that the victim suffered from a
                  psychological condition that necessitated an examination in order to
                  assess her credibility.
                  Hearsay
                               Lara contends that the district court erred in admitting
                  testimony about the victim's reports of abuse as well as the victim's
                  recorded statement. He asserts that the statements constituted hearsay
                  and were unnecessarily cumulative. The district court held a
                  trustworthiness hearing outside the presence of the jury to assess the
                  admissibility of the statements. The court determined that the challenged
                  statements regarding the initial disclosures of the sexual abuse and the
                  recorded interview contained sufficient indicia of reliability. The

SUPREME COURT
       OF
     NEVADA
                                                        2
(0) 1947A <   s
                       statements were spontaneous, not the result of repetitive questioning,
                       without apparent motive to fabricate, the terminology was consistent with
                       a child of that age and did not appear rehearsed, and the child was in a
                       mental state consistent with the nature of the event.    See NRS 51.385(2)
                       ("In determining the trustworthiness of a statement [by a child describing
                       sexual abuse], the court shall consider, without limitation, whether: (a)
                       The statement was spontaneous; (b) The child was subjected to repetitive
                       questioning; (c) The child had a motive to fabricate; (d) The child used
                       terminology unexpected of a child of similar age; and (e) The child was in a
                       stable mental state."). Furthermore, the victim testified and was
                       subjected to cross-examination at trial. Based on our review of the
                       hearing and the district court's findings, we conclude that the district
                       court did not abuse its discretion in admitting the statements pursuant to
                       NRS 51.385. See Pantano v. State, 122 Nev. 782, 790-91, 138 P.3d 477,
                       482-83 (2006) (reviewing decision to admit testimony under NRS 51.385
                       for abuse of discretion). Lara also did not demonstrate that the
                       statements were unnecessarily cumulative.     See NRS 48.035(2) (providing
                       that relevant evidence "may be excluded if its probative value is
                       substantially outweighed by considerations of undue delay, waste of time
                       or needless presentation of cumulative evidence"); see also Felix v. State,
                       109 Nev. 151, 200, 849 P.2d 220, 253 (1993) ("[T]he unlimited admission of
                       repetitive hearsay testimony can jeopardize the fundamental fairness of
                       the entire trial proceeding."), superceded by statute as stated in Evans v.
                       State, 117 Nev. 609, 625, 28 P.3d 498, 509 (2001). We have recognized
                       that once a child victim's accusations of abuse have been "presented by one
                       or more witnesses as to the time, the place, and the incident and any
                       challenges to the victim's credibility are fairly met, additional hearsay

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) I947A     •


                  II
                  allegations should be restricted." Felix, 109 Nev. at 200, 849 P.2d at 253.
                  In Felix, this court concluded that the defendant was unfairly prejudiced
                  by repeating the child victim's accusations six times through witnesses
                  and a videotape of the victim's preliminary hearing testimony. Id. at 202-
                  03, 849 P.2d at 254-55. In contrast, the victim's accusations in this case
                  were only repeated by the two witnesses to whom the victim initially
                  reported the abuse in addition to the introduction of her voluntary
                  statement. Further, the additional testimony about the victim's
                  statements identified instances of abuse beyond those described in the
                  victim's testimony. See id. at 200, 849 P.2d at 253 (noting that testimony
                  introduced pursuant to NRS 51.385 is not impermissibly cumulative when
                  it includes details as to the time and place of abuse which were not
                  provided by other witnesses).
                  Lara's statements to police
                              Lara argues that the district court erred in admitting his oral
                  and written statements. He asserts that the oral statements were
                  involuntary and that he wrote the letter to the victim under the direction
                  of the police. See generally Miranda v. Arizona, 384 U.S. 436 (1966). We
                  disagree. "[V oluntariness determinations present mixed questions of law
                  and fact subject to this court's de novo review." Rosky v. State, 121 Nev.
184, 190, 111 P.3d 690, 694 (2005). "[T]he voluntariness analysis involves
                  a subjective element as it logically depends on the accused's
                  characteristics." Id. at 193, 111 P.3d at 696; Passama v. State, 103 Nev.
212, 214, 735 P.2d 321, 323 (1987) (listing factors relevant to
                  voluntariness determination); see also Mendoza v. State, 122 Nev. 267,
                  276, 130 P.3d 176, 181-82 (2006) (Miranda waiver is voluntary "if, under
                  the totality of the circumstances, the confession was the product of a free

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A     s
                and deliberate choice rather than coercion or improper inducement"
                (quoting United States v. Doe, 155 F.3d 1070, 1074 (9th Cir. 1998))).
                             The district court conducted a hearing on Lara's motion to
                suppress and determined that his Miranda waiver was voluntary based on
                the totality of the circumstances. The district court found that Lara was
                informed of his rights pursuant to Miranda and the police did not engage
                in coercive activity that overpowered his will. We agree and conclude that
                the district court did not err by admitting Lara's statement and letter.
                Sufficiency of the evidence
                             Lara argues that one of his convictions for sexual assault of a
                minor under the age of fourteen is not supported by the evidence. He
                asserts that the victim testified that digital penetration only occurred one
                time and therefore no evidence supports the second charge alleging digital
                penetration. We review the evidence in the light most favorable to the
                prosecution and determine whether "any rational trier of fact could have
                found the essential elements of the crime beyond a reasonable doubt."
                Mitchell v. State, 124 Nev. 807, 816, 192 P.3d 721, 727 (2008) (emphasis
                and internal quotation marks omitted); Jackson v. Virginia, 443 U.S. 307,
                319 (1979). Here, the victim testified that Lara digitally penetrated her
                genital opening once. However, in the victim's statement to police, she
                stated that Lara put his hand down her pants twice and on two or three
                other occasions he applied lotion to the inside of her genital area. The
                victim's mother testified that the victim told her that Lara put his hands
                down her pants "[a111 the time." We conclude that a rational trier of fact
                could reasonably infer from this evidence that Lara digitally penetrated
                the victim more than once, see NRS 200.366(1), and that substantial
                evidence supports the verdict. See McNair v. State, 108 Nev. 53, 56, 825

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
P.2d 571, 573 (1992). Although some evidence may have suggested that
Lara only abused the victim once in this fashion, it was for the jury to
assess the weight and credibility of that evidence.   See Buchanan v. State,
119 Nev. 201, 217, 69 P.3d 694, 705 (2003).
            Having considered Lara's contentions and concluding that
they lack merit, we
            ORDER the judgment of conviction AFFIRMED.




                                                                   J.
                                    Hardesty



                                    Parraguirre


                                                                   J.




cc:   Hon. Ronald J. Israel, District Judge
      Sandra L. Stewart
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                      6